Mercure, J.
(dissenting). I respectfully dissent. In my view, the fact that claimant’s letter of resignation set forth no effective date meaningfully distinguishes this pase from the cases relied upon by the majority. I believe that the absence of an effective date placed the employer in a position where it was free to select one, a result that is unaffected by claimant’s offer to work until a replacement could be found or her assumption that it would take until June 1994 to do so. In view of the foregoing, I find ample record support for the determination of the Unemployment Insurance Appeal Board. I would therefore affirm.
Ordered that the decision is reversed, with costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this Court’s decision.